BEAUCHAMP, Judge.
Appellant was assessed a fine of $50.00 on a charge of driving a motor vehicle on a public highway while intoxicated.
It is not necessary to discuss the evidence.
Bill of Exception No. 1 complains of the jury verdict. As shown by the judgment entered in the case, the jury was given its charge and, after considering the evidence, returned its verdict in the following language: “We, the jury, find the.defendant guilty and assess his punishment at a fine of $50.” The bill complaining of this is without merit.
*611Bill of Exception No. 2 complains of the argument of the district attorney, in the following language, “Gentlemen of the Jury: I do not object to a reasonable fine in this case for when convicted the defendant will be deprived of his right to drive a motor vehicle for a period of six months. And he is charged with and will be tried on a charge of reckless driving.” The bill sets out, further, that this argument was not made in reply to or invited by any argument of defendant’s counsel; that it is not based on any evidence in the case; that it was “improper and highly prejudicial;” that it “constituted testimony by the County Attorney and was inflammatory and calculated to injure the rights of defendant * * It is stated that the defendant objected to it and requested the court in writing to withdraw it from the jury, which he declined to do.
This bill is approved by the court and constitutes a certificate that error was committed in the trial of the case. On the basis of the judge’s certificate, the case must be reversed and the cause remanded for a new trial. It is so ordered.